Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 29, 2020, is
entered into by and between StarTek Inc., a Delaware corporation (the
“Corporation”), and CSP Victory Limited, an exempted company incorporated in the
Cayman Islands (“Purchaser”).

 

WHEREAS, upon the terms and conditions contained in this Agreement, the
Purchaser desire to purchase from the Corporation, and the Corporation desires
to issue and sell to the Purchaser, 1,540,041 shares (the “Purchased Shares”) of
Common Stock, par value $0.01 per share, of the Corporation; and

 

WHEREAS, contemporaneous with the sale of the Purchased Shares, the Corporation
and the Purchaser will execute and deliver a Registration Rights Agreement, in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Corporation will agree to provide certain registration
rights under the Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements of the parties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.     Purchase and Sale. Subject to the terms and conditions of this Agreement,
the Purchaser shall purchase, and the Corporation agrees to issue and sell to
the Purchaser, the Purchased Shares in the respective amounts set forth opposite
the Purchaser’s names on the signature page attached hereto, at a price per
Purchased Share equal to the Minimum Price (as defined below) (the “Purchase
Price”). As soon as practicable following the execution and delivery of this
Agreement, (i) the Purchaser shall deliver to the Corporation by wire transfer
of immediately available funds an amount in cash equal to the Purchase Price
multiplied by the number of Purchased Shares to be purchased, (ii) the
Corporation shall deliver to the Purchaser certificates representing the
Purchased Shares to be purchased and (iii) the Corporation and the Purchaser
shall have executed and delivered the Registration Rights Agreement. For
purposes of this Agreement, “Minimum Price” shall have the meaning set forth in
Section 312.04 of the New York Stock Exchange Listed Company Manual. The Minimum
Price as of the date of this Agreement is $4.87 per Purchased Share.

 

2.     Representations, Warranties and Covenants of the Purchaser. The Purchaser
hereby acknowledges, represents, warrants and agrees as follows, as of the date
hereof:

 

(a)     Purchaser (i) is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation and
(ii) has all requisite power and authority to carry on the businesses in which
it is engaged and to own and use the properties owned and used by it.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Purchaser has all necessary power and authority to execute, deliver and
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement have been duly and validly authorized by all
necessary corporate, limited liability company, partnership and other entity
action on the part of the Purchaser. This Agreement has been duly and validly
executed and delivered by the Purchaser and, assuming the due authorization,
execution and delivery by the Corporation, constitutes the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or applicable equitable
principles (whether considered in a proceeding at law or in equity).

 

(c)     Purchaser acknowledges and agrees that the Purchased Shares will be
acquired for investment for such Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of any applicable securities laws, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Purchaser represents and warrants that the Purchaser has
such knowledge and experience in financial and business matters that the
Purchaser is capable of evaluating the merits and risks of owning the Purchased
Shares that the Purchaser is acquiring.

 

(d)     Purchaser understands that the Purchased Shares to be received by such
Purchaser have not been, and upon issuance will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of such Purchaser’s
representations and warranties as expressed herein. Purchaser understands that
the Purchased Shares to be received by the Purchaser will be “restricted
securities” under applicable securities laws and that, pursuant to these laws,
the Purchaser must hold such shares indefinitely unless they are registered with
the Securities and Exchange Commission (“SEC”) and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.

 

(e)     Purchaser understands that the Purchased Shares to be received by the
Purchaser may be notated with the following legend:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(f)     Purchaser is an “accredited investor” (as defined in Regulation D
promulgated under the Securities Act).

 

 

- 2 -

--------------------------------------------------------------------------------

 

 

(g)     Purchaser acknowledges that it has conducted to its satisfaction its own
independent investigation and analysis of the business, operations, assets,
liabilities, results of operations, condition (financial or otherwise) and
prospects of the Corporation and that the Purchaser has received access to such
books and records, facilities, equipment, contracts and other assets of the
Corporation that it has desired or requested to review for such purpose, and
that it has had a full opportunity to meet with the management of the
Corporation and to discuss the business, operations, assets, liabilities,
results of operations, condition (financial or otherwise) and prospects of the
Corporation.

 

(h)     Purchaser acknowledges that the Corporation has made available to the
Purchaser through the SEC’s EDGAR system, true and complete copies of the
Corporation’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2019, the Corporation’s Proxy Statement on Schedule 14A for its
Annual Meeting of Shareholders for 2020, the Corporation’s most recent Quarterly
Report on Form 10-Q for the quarter ended March 31, 2020 and all other reports
filed by the Corporation pursuant to the Securities Exchange Act of 1934 and
prior to the date hereof. Purchaser acknowledges receipt of copies of all of
such SEC filings.

 

(i)     Purchaser acknowledges that, except for the representations and
warranties contained in this Agreement, none of the Corporation or any of its
affiliates or representatives or any other person makes (and the Purchaser is
not relying on) any representation or warranty, express or implied, to such
Purchaser in connection with the transactions contemplated by this Agreement.

 

(j)     No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Corporation or Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.

 

3.     Representations and Warranties of the Corporation. The Corporation hereby
acknowledges, represents and warrants, and agrees, as of the date hereof, as
follows:

 

(a)     The Corporation is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, has all requisite
corporate power and authority to own, lease and operate its properties and
assets (either owned or leased) and to carry on its business as now being
conducted, and is duly qualified to do business and, where applicable as a legal
concept, is in good standing as a foreign corporation in each jurisdiction in
which the character of the properties it owns, operates or leases or the nature
of its activities makes such qualification legally required, except for such
failures to be so organized, qualified or in good standing that, individually or
in the aggregate, would not reasonably be expected to have a material adverse
effect.

 

(b)     The Purchased Shares, upon issuance on the terms and conditions
specified in this Agreement, will be duly authorized, validly issued, fully paid
and nonassessable.

 

(c)     The Corporation has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement. The execution,
delivery and performance of this Agreement have been duly and validly authorized
by all necessary corporate and other action on the part of the Corporation. This
Agreement has been duly and validly executed and delivered by the Corporation
and, assuming the due authorization, execution and delivery by such Purchaser,
constitutes the valid and binding obligation of the Corporation, enforceable
against the Corporation in accordance with its terms, except as the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally or applicable equitable principles (whether
considered in a proceeding at law or in equity).

 

- 3 -

--------------------------------------------------------------------------------

 

 

4.     Amendments. No amendment, supplement or modification of this Agreement
shall be effective unless in writing signed by all of the parties hereto.

 

5.     Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by either the Corporation or the
Purchaser without the prior written consent of the other party.

 

6.     Applicable Law. This Agreement and all disputes arising out of or
relating hereto shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any principles of conflicts
of laws thereof or of any other jurisdiction.

 

7.     Entire Agreement. This Agreement and the Registration Rights Agreement
constitutes the entire agreement of the Corporation and the Purchaser with
respect to the subject matter hereof.

 

8.     Counterparts. This Agreement may be executed and delivered in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement. Exchange and
delivery of this Agreement by exchange of facsimile copies, or electronic copies
via email, bearing the facsimile or electronic signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies, or electronic email copies, shall constitute
legally enforceable original documents.

 

[Remainder of Page Intentionally Left Blank – Signature Pages to Follow]

 

- 4 -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first written above.

 

 

 

CORPORATION

 

        STARTEK, INC.  

 

 

 

 

 

 

 

 

 

By:

  /s/  Doug Tackett

 

 

 

Name: Doug Tackett

 

 

 

Title:    Secretary

 

 

Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------

 

 

 

PURCHASER

 

        CSP Victory Limited, an exempted company incorporated in the Cayman
Islands          

 

 

 

 

 

 

 

 

 

By:

/s/  Mukesh Lalitshanker Sharda

 

 

 

Name: Mukesh Lalitshanker Sharda

 

 

 

Title:   Director

 

                  By: /s/ Bharat Rao       Name: Bharat Rao       Title:  
Director  

 

 

Aggregate Purchase Price: $7,500,000

Number of Purchased Shares: 1,540,041

 

Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 